December 6, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
    SHARON ANN GRIBBLE, INDIVIDUALLY AND IN HER CAPACITY AS
   GUARDIAN OF THE PERSON AND ESTATE OF MICHAEL RAY GRIBBLE,
                            Appellant

NO. 14-11-00856-CV                          V.

                         BRENT ALLEN LAYTON, Appellee
                        ________________________________

       This cause, an appeal from the judgment in favor of appellee, Brent Allen Layton,
signed, June 30, 2011, was heard on the transcript of the record. We have inspected the
record and find error in the judgment. We therefore order the judgment of the court below
REVERSED and REMAND the cause for proceedings in accordance with the court's
opinion.

       We further order that all costs incurred by reason of this appeal be paid by
appellee, Brent Allen Layton.

      We further order this decision certified below for observance.